           Case 3:18-cv-04529-LB Document 32 Filed 02/20/19 Page 1 of 3



 1 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 2 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 3 ELIZABETH A. KIM (State Bar No. 295277)
   elizabeth.kim@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street
 5 Twenty-Seventh Floor
   San Francisco, California 94105-2907
 6 Telephone: (415) 512-4000
   Facsimile:     (415) 512-4077
 7
   Attorneys for Defendant Facebook, Inc.
 8

 9                                 UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12

13 BERT RIDDICK and ALLAN CANDELORE,               Case No. 3:18-cv-04529-LB
   on behalf of themselves and all others
14 similarly situated,                             STIPULATION AND [PROPOSED]
                                                   ORDER VACATING CASE DEADLINES
15                  Plaintiffs,                    AND SETTING STATUS REPORT
                                                   DEADLINE
16            vs.

17 FACEBOOK, INC., and DOES 1-5000,

18                  Defendants.
19

20

21

22

23

24

25

26

27

28

     41253894.2                                                                    3:18-cv-04529-LB
      STIPULATION AND [PROPOSED] ORDER VACATING CASE DEADLINES AND SETTING STATUS REPORT DEADLINE
           Case 3:18-cv-04529-LB Document 32 Filed 02/20/19 Page 2 of 3



 1            Plaintiffs Bert Riddick and Allan Candelore and Defendant Facebook, Inc. (“Facebook”)

 2 (collectively, the “Parties”), by and through their respective counsel, hereby stipulate, subject to this

 3 Court’s approval, as follows:

 4            WHEREAS, on January 17, 2019, pursuant to stipulation by the Parties, the Court set a

 5 briefing schedule and hearing date for Facebook’s anticipated motion to dismiss Plaintiffs’ third

 6 amended complaint, and set an initial case management conference for June 6, 2019 at 11:00 AM

 7 (Dkt. No. 30);

 8            WHEREAS, the Parties stipulate, subject to this Court’s approval, that all case deadlines and

 9 dates should be vacated, except for the June 6, 2019 initial case management conference, and that

10 the Parties shall file a joint status report with the Court on or before March 18, 2019;

11            WHEREAS, this stipulation does not operate as an admission of any factual allegation or

12 legal conclusion and is submitted subject to and without waiver of any right, defense, affirmative

13 defense, claim, or objection;

14            ACCORDINGLY, THE PARTIES HEREBY STIPULATE, subject to this Court’s approval,

15 that all case deadlines and dates should be vacated, except for the June 6, 2019 initial case

16 management conference, and that the Parties shall file a joint status report with the Court on or

17 before March 18, 2019.

18
     DATED: February 20, 2019                     RAVA LAW FIRM
19

20

21                                                By:          /s/ Alfred G. Rava
                                                       ALFRED G. RAVA
22                                                Attorneys for PLAINTIFFS
23
     DATED: February 20, 2019                     MUNGER, TOLLES & OLSON LLP
24

25                                                By:          /s/ Rosemarie T. Ring
26                                                     ROSEMARIE T. RING
                                                  Attorneys for Defendant Facebook, Inc.
27

28

     41253894.2                                                                               3:18-cv-04529-LB
      STIPULATION AND [PROPOSED] ORDER VACATING CASE DEADLINES AND SETTING STATUS REPORT DEADLINE
           Case 3:18-cv-04529-LB Document 32 Filed 02/20/19 Page 3 of 3



 1                                           [PROPOSED] ORDER

 2
              Pursuant to the foregoing Stipulation, and good cause existing, all case deadlines and dates
 3
     are vacated, except for the initial case management conference which shall remain set for June 6,
 4
     2019 at 11:00 AM. The Parties shall file a joint status report on or before March 18, 2019.
 5
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
 6

 7
     DATED: )HEUXDU\ , 2019
 8

 9

10                                                   HONORABLE LAUREL BEELER
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     41253894.2                                                                             3:18-cv-04529-LB
      STIPULATION AND [PROPOSED] ORDER VACATING CASE DEADLINES AND SETTING STATUS REPORT DEADLINE
